            Case 1:18-cv-03010-TNM Document 15 Filed 07/24/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
SERVICE EMPLOYEES                                 )
INTERNATIONAL UNION,                              )
                                                  )
                Plaintiff,                        )
                                                  )
                    v.                            )           Civil Action No. 18-3010 (TNM)
                                                  )
UNITED STATES DEPARTMENT OF                       )
HEALTH AND HUMAN SERVICES, et al.,                )
                                                  )
                Defendants.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s June 24, 2019, Order, the parties respectfully file this Joint Status

Report to apprise the Court of their progress toward resolving this FOIA case, in which Plaintiff

has requested records from the U.S. Department of Health and Human Services (“HHS”) and the

Centers for Medicare and Medicaid Services (“CMS”).

       1.       Plaintiff seeks records reflecting communications between CMS employees and

private individuals and records regarding a proposed rule regarding Medicaid payment rules

related to independent home care providers.

       2.       The initial search conducted by CMS located approximately 4,341 pages of

potentially responsive records. CMS stated in the parties Joint Status Report filed March 12,

2019, that it estimated that it will complete processing and release any non-exempt, responsive

records to Plaintiff by approximately 120 days from the date of that report (i.e., by July 12,

2019). CMS completed its processing of records captured in its initial search by July 12, 2019,

except for five potentially responsive pages requiring consultation with a separate office within

HHS. This consultation is now complete, and CMS plans to make a supplemental production
            Case 1:18-cv-03010-TNM Document 15 Filed 07/24/19 Page 2 of 4



consisting of these pages.

       3.       CMS made its first interim production of records to Plaintiff on April 16, 2019.

For its first interim release, CMS processed 1,951 pages of records. CMS made a second interim

production of records on June 11, 2019, where CMS processed 1,750 pages of records. CMS

made a third interim production of records on July 12, 2019, where CMS processed 626 pages of

records.

       4.       As noted in the parties’ latest status report (ECF No. 14), CMS later identified the

need to conduct additional automated searches to supplement its initial searches. CMS has

completed these additional automated searches, which have returned approximately 10,100

potentially responsive pages.

       5.       The parties have agreed that, with respect to the potentially responsive results

returned in the supplemental automated search, CMS will process email messages but will skip

over email attachments, and that Plaintiff may identify specific email attachments for processing

at a later date. CMS plans to engage in discussions with Plaintiff regarding the exclusion of

particular document types from the search results, such as news clips or marketing emails.

       6.       CMS plans to make its next interim production on or before September 13, 2019,

for which is anticipates processing at least 1,000 pages of potentially responsive records captured

in its supplemental automated search, excluding email attachments.

       The parties suggest that they file another Joint Status Report by September 20, 2019, to

further update the Court on CMS’s progress responding to Plaintiff’s request for records. A

proposed order is attached.




                                                  2
Case 1:18-cv-03010-TNM Document 15 Filed 07/24/19 Page 3 of 4



                      Respectfully submitted,

                      /s/ Hart W. Wood
                      Hart W. Wood
                      D.C. Bar No. 1034361
                      Cerissa Cafasso
                      D.C. Bar No. 1011003

                      AMERICAN OVERSIGHT
                      1030 15th Street NW, B255
                      Washington, DC 20005
                      (202) 873-1743
                      hart.wood@americanoversight.org
                      cerissa.cafasso@americanoversight.org

                      Counsel for Plaintiff
                      JESSIE K. LIU, D.C. Bar. No. 472845
                      United States Attorney

                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                      Chief, Civil Division

                By:   /s/ Christopher C. Hair
                      CHRISTOPHER C. HAIR, PA Bar No. 306656
                      Assistant United States Attorney
                      555 Fourth Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2541
                      christopher.hair@usdoj.gov


                      Counsel for Defendants




                                3
         Case 1:18-cv-03010-TNM Document 15 Filed 07/24/19 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
SERVICE EMPLOYEES                                )
INTERNATIONAL UNION,                             )
                                                 )
               Plaintiff,                        )
                                                 )
                   v.                            )          Civil Action No. 18-3010 (TNM)
                                                 )
UNITED STATES DEPARTMENT OF                      )
HEALTH AND HUMAN SERVICES, et al.,               )
                                                 )
               Defendants.                       )
                                                 )


                                     PROPOSED ORDER
       Based on the Parties’ joint status report updating the Court on their progress in this FOIA

matter, it is hereby ORDERED that the Parties will file another joint status report by September

20, 2019, further updating the Court on their progress.




________________                                     _______________________________
Date                                                 UNITED STATES DISTRICT JUDGE
